REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-23 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose determining to communicate with a first service function (SF) node on the service chain by sending the first fault tracing detection request packet to the first SF node; obtaining an ID of the first SF node; and sending the path ID, the ID of the first SF node and an ID of the SFE to device for initiating fault detection in response to obtaining a first fault tracing detection request packet on the path of the service chain.
It is noted that the closest prior art, Rajagopal et al. (US 20150227404, Aug. 13, 2015) shows SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS use service chain information and other received service faults to identify the nodes.
It is noted that the closest prior art, JOKELA et al. (US 20160254998, Sep. 1, 2016) shows the SPEs in each node is operatively coupled to a Service Forwarding Entity (SFE), which routes the data packets to their intended physical and virtual nodes from an SFE point of view, the SPEs appears as virtual/physical nodes.

The terminal disclaimer filed on 07/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10181989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464